Title: To Thomas Jefferson from Richard Claiborne, 30 March 1781
From: Claiborne, Richard
To: Jefferson, Thomas



Sir
Richmond 30th. March 1781

I have received your Excellencys directions about returning the horses and boats which have been impressed for the expedition against Portsmouth. It gives me concern to say that the thing is very impracticable. In the first place there is nothing obligatory upon the impressors to return the horses or Boats and money will not induce them to undertake the business. In the next place, the alteration which will undoubtedly be in both will put it out of the Power of those Persons to distinguish whose particular Property they are. In the third place there has been such a distribution that many of them will never be collected or found. Issues of horses have been made to different People by orders of the Commanders in chief and exchanges and accidents so frequently happen that few or none will ever be returned. Such as remain or can be found shall be collected at Williamsburg and where they shall be ready for the inspection of Colo. Griffen, Colo. Southall, and Mr. Anderson, but to remove them would be attended with great inconvenience in furnishing Forage and perhaps the loss of several. With respect to the orders given by your Excellency the 24th. Instant, they may perhaps be complyed with, but to return every thing to each Particular owner is impossible.
The only measure that can be taken in this matter to be any ways effectual will be to have all the horses on the South side of the river collected at and those on the North side at Williamsburg—The Boats at the connection of James and Appomattox Rivers, and advertize for the People to come and take their Property. This shall be done, and every thing else in my Power to do Justice to the People and to Answer the wishes of your Excellency. I have the honor to be with the greatest respect Your Excellency’s Most obedient Humble Servant,

Rd ClaiborneDQMr. S. V.

